AMENDMENT TO
MANAGEMENT SHAREHOLDERS’ AGREEMENT

WHEREAS, United America Indemnity, Ltd. (the “Company”), formerly Vigilant
International, Ltd., a Cayman Islands exempted company formed with limited
liability, is party to a management shareholders’ agreement dated September 5,
2003 (the “Agreement”) with U.N. Holdings (Cayman), Ltd. (the “FPC Shareholder”)
and several individuals currently or formerly employed by the Company or its
subsidiaries in an executive capacity (the “Management Investors”);

WHEREAS, Section 5.10 of the Agreement provides that the Agreement may be
amended pursuant to a written instrument signed by the Company, the FPC
Shareholder and Management Investors holding a majority of the outstanding
Shares (as defined in the Agreement) held by all Management Investors;

WHEREAS, the actions contemplated herein on behalf of each of the Company and
the FPC Shareholder have been duly and validly authorized by all necessary
action and no other proceedings on the part of the Company or the FPC
Shareholder are necessary to consummate the actions contemplated herein; and

WHEREAS, the Management Investors who signatories hereto hold a majority of the
outstanding Shares held by all Management Investors as of the date hereof.

IT IS HEREBY AGREED that Section 5.1.1 of the Agreement be amended to add the
following sentence to the end thereof:

“This Agreement shall also be terminated upon the execution of a written
instrument providing for such termination by the Company, the FPC Shareholder
and by Management Investors holding a majority of the then outstanding Shares
held by all Management Investors.”

IT IS FURTHER AGREED that the Agreement be terminated in accordance with
Section 5.1.1 thereof, and that, among other things, all Shares and Options (as
defined in the Agreement) which were previously subject to the Agreement be free
and clear of any restrictions imposed by the Agreement.

[intentionally left blank]

1

INTENDED TO BE LEGALLY BOUND, the signatories hereto have been have caused this
Agreement to be executed as of the 1st day of January, 2006.

     
UNITED AMERICA INDEMNITY, LTD.
By: /s/ Troy W. Thacker
  U.N. HOLDINGS (CAYMAN), LTD.
By: /s/ Troy W. Thacker
 
   
Name: Troy W. Thacker
Title: Vice-Chairman, Director
  Name: Troy W. Thacker
Title: Director
 
   
MANAGEMENT INVESTORS
 

 
   
/s/ William F. Schmidt
  /s/ Richard S. March
 
   
William F. Schmidt
  Richard S. March
 
   
/s/ Kevin L. Tate
  /s/ Jonathan Ritz
 
   
Kevin L. Tate
  Jonathan Ritz
 
   
/s/ Robert Cohen
  /s/ James B. McCreesh
 
   
Robert Cohen
  James B. McCreesh
 
   
/s/ Jerry E. Hart
  /s/ Timothy J. Dwyer
 
   
Jerry E. Hart
  Timothy J. Dwyer
 
   

2